NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10160

                Plaintiff-Appellee,             D.C. No. 1:99-cr-05060-DAD-1

 v.
                                                MEMORANDUM*
RAFAEL QUIROZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Rafael Quiroz appeals from the district court’s order denying his motions for

a sentence reduction under 18 U.S.C. § 3582(c)(2) and Amendment 782, for return

of property under Fed. R. Crim. P. 41(g), and to set aside forfeiture under 18

U.S.C. § 983(e) and Fed. R. Crim. P. 32.2(e). Pursuant to Anders v. California,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Quiroz’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. Quiroz

has filed pro se supplemental opening and reply briefs, and the government has

filed an answering brief.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   19-10160